UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



  ANTOINETTE MOORE, JAMES
  HOFMANN and COSMO PFIEL, on behalf of
  themselves and all others similarly situated,

                           Plaintiffs,                    Case No. 20-cv-3843 (BMC)
         v.

  LONG ISLAND UNIVERSITY,

                            Defendant.


    PLAINTIFFS’ RESPONSE TO DEFENDANT’S NOTICE OF SUPPLEMENTAL
                             AUTHORITY

       Plaintiffs Antoinette Moore, James Hofmann, and Cosmo Pfiel (“Plaintiffs”) respond as

follows to Defendant Long Island University’s (“Defendant” or “LIU”) Notice of Supplemental

Authority [ECF No. 31] alerting the Court to the recent rulings in Hassan v. Fordham University,

Case No. 29-CV-3265 (KMW), 2021 WL 293255 (S.D.N.Y. Jan. 28, 2021) and Gociman v. Loyola

University of Chicago, Case No. 20 C 3116, 2021 WL 243573 (N.D. Ill. Jan. 25, 2021).

       As to the Fordham case, Plaintiffs respectfully submit that the District Court’s decision

was incorrect. The decision in Fordham goes against other recent decisions applying New York

law, and against the vast majority of decisions across the country in which courts have found that

college students adequately stated a claim for breach of contract based on their respective

universities’ failure to provide bargained-for in-person educational services. See Bergeron v.

Rochester Institute of Technology, Case No. 6:20-cv-06283-CJS, 2020 WL 7486682 (W.D.N.Y.

Dec. 18, 2020) (applying New York law); Ford v. Rensselaer Polytechnic Institute, 2020 WL

7389155 (N.D.N.Y. Dec. 16, 2020) (applying New York law); Chong v. Northeastern Univ., 2020


                                                1
WL 7338499 (D. Mass. Dec. 14, 2020); Rosado v. Barry Univ. Inc., 2020 WL 6438684 (S.D. Fla.

Oct. 30, 2020); Salerno v. Florida Southern College, -- F. Supp. 3d --, 2020 WL 5583522 (M.D.

Fla. Sept. 16, 2020); Saroya v. Univ. of the Pacific, 2020 WL 7013598 (N.D. Cal. Nov. 27, 2020);

Gibson v. Lynn Univ., 2020 WL 7024463 (S.D. Fla. Nov. 29, 2020); Doe v. Bradley Univ., Case

No. 1:20-cv-01264, Dkt. No. 19 (C.D. Ill. Dec. 22, 2020); Cross v. Univ. of Toledo, 2020 WL

4726814 (Ohio Ct. Cl. Jul. 8, 2020); Milanov v. Univ. of Michigan, 2020 WL 7135331 (Mich. Ct.

Cl. Jul. 27, 2020); Mellowitz v. Ball State Univ., 2020 WL 5524659 (Ind. Super. Ct., Marion Cty.

Aug. 14, 2020); Smith v. Ohio State Univ., 2020 WL 5694224 (Ohio Ct. Cl. Sept. 9, 2020); Garland

v. Western Michigan Univ., 2020 Mich. Ct. Cl. LEXIS 7 (Mich. Ct. Cl. Sept. 15, 2020); McDermott

v. Ohio State Univ., 2020 WL 5239892 (Ohio Ct. Cl. Aug. 24, 2020); Waitt v. Kent State Univ.,

2020 WL 5894543 (Ohio Ct. Cl. Sept. 28, 2020); Zahn v. Ohio Univ., 2020 WL 6163919 (Ohio

Ct. Cl. Oct. 19, 2020); Verlanga v. Univ. of San Francisco, 2020 WL 7229855 (San. Fran. Sup.

Ct. Nov. 12, 2020); Spiegel v. The Trustees of Indiana Univ., 2020 WL 7135320 (Ind. Cir. Nov.

19, 2020); Kishinevsky v. Board of Trustees of Metro. State Univ. of Denver, 2020 WL 7087313

(Colo. Dist. Ct. Nov. 23, 2020).

       Moreover, although the District Court in Fordham granted the defendant’s motion to

dismiss, dismissal has not yet been entered. The Court provided the plaintiff the opportunity to

seek leave to amend the Complaint on or before February 11, 2021, in order to cure the deficiencies

in the First Amended Complaint and to address the issues raised by the District Court in its decision

granting the motion to dismiss. Given the non-final nature of the court’s ruling, the decision in

Fordham is unpersuasive.

       Furthermore, the decision in Gociman is inapplicable to the instant case. Gociman, which

did not apply New York law, relied heavily on Lindner v. Occidental College, 2020 WL 7350212



                                                 2
(C.D. Cal. Dec. 11, 2020) as authority. However, Lindner, which also did not apply New York

law, is currently on appeal due its reliance on Chong v. NE. Univ., 2020 WL 5847626 (D. Mass.

Oct. 1, 2020) (“Chong I”), which was subsequently superseded by Chong v. NE. Univ., 2020 WL

7338499 (D. Mass. Dec. 14, 2020) (“Chong II”). In Chong II, the court denied the motion to

dismiss the amended complaint holding the scope of the alleged contract to be a question of fact

to be determined at a later stage and concurring with the majority of other courts that the plaintiffs’

claims did not sound in educational malpractice. Id.



Dated: February 9, 2021                                Respectfully submitted,

                                                       BURSOR & FISHER, P.A.

                                                       By:     /s/ Joseph I. Marchese
                                                                   Joseph I. Marchese

                                                       Joseph I. Marchese
                                                       888 Seventh Avenue
                                                       New York, NY 10019
                                                       Telephone: (646) 837-7150
                                                       Facsimile: (212) 989-9163
                                                       Email: jmarchese@bursor.com

                                                       BURSOR & FISHER, P.A.
                                                       Sarah N. Westcot (pro hac vice forthcoming)
                                                       701 Brickell Avenue, Suite 1420
                                                       Miami, FL 33131
                                                       Telephone: (305) 330-5512
                                                       Facsimile: (305) 676-9006
                                                       Email: swestcot@bursor.com

                                                       ANASTOPOULO LAW FIRM, LLC
                                                       Roy T. Willey, IV (admitted pro hac vice)
                                                       32 Ann Street
                                                       Charleston, SC 29403
                                                       843-614-8888
                                                       Email: roy@akimlawfirm.com




                                                  3
    MOREA SCHWARTZ BRADHAM
    FRIEDMAN & BROWN, LLP
    John M. Bradham
    Peter B. Katzman
    444 Madison Avenue, 4th Floor
    New York, NY 10022
    Tel: (212) 695-8050
    Email: jbradham@msbllp.com
            pkatzman@msbllp.com

    SQUITIERI & FEARON, LLP
    Stephen J. Fearon, Jr.
    32 East 57th Street
    12th Floor
    New York, NY 10022
    Tel: (212) 421-6492
    Email: stephen@sfclasslaw.com

    Attorneys for Plaintiffs




4
